DETAILED ACTION

	Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.

Response to Amendment

	Amendments and response received 04/30/2021 have been entered. Claims 11 and 14-25 are currently pending in this application. Claim 11 has been amended and claims 14-25 newly added by this amendment. Claims 1-10, 12 and 13 have been canceled. Amendments and response are addressed hereinbelow.

Allowable Subject Matter

Claims 11 and 14-25 are allowed.

The following is an examiner’s statement of reasons for allowance:
The examiner found neither prior art in its entirety, nor based on the prior art found any motivation to combine any subsequent art which teaches determining whether stapled document sheets are conveyed by a conveyor based on a conveyance state of document sheets conveyed by the conveyor, further detecting occurrence of a jam of document sheets conveyed by the conveyor, wherein a display displays a first screen 
The closest prior art, Bruce Link et al (US 20160185544 A1), teaches indicating medium jams in a medium transport system and preventing a medium jam by detecting documents with sheets stapled or paper clipped together. The invention displays an abnormality condition such as a jam on an operator display, allowing the operator to manually take action to resolve the condition. The prior art fails to disclose the display displays a first screen for the stapled document sheets if the stapled sheets are determined to have been conveyed, wherein the display displays a second screen for the jam according to the detection of the occurrence of the jam and wherein a display content of the first screen is different from a display content of the second screen.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571) 270-1585.  The examiner can normally be reached on Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
May 21, 2021